         Case 2:20-cv-02422-JWL-TJJ Document 46 Filed 07/02/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                                   DISTRICT OF KANSAS


ADRIENNE JENSEN,                                )
                                                )
Plaintiff,                                      )
                                                )
v.                                              )        No. 20-cv-2422-JWL-TJJ
                                                )
UNITED STATES TENNIS                            )
ASSOCIATION (“USTA”), KANSAS                    )
CITY RACQUET CLUB,                              )
                                                )
Defendants.                                     )



                          APPLICATION FOR CLERK’S ENTRY OF
                                      DEFAULT

             Comes now ADRIENNE JENSEN and hereby requests the Clerk to enter a default against

 the defendant, KANSAS CITY RACQUET CLUB, on the basis that the record in this case

 demonstrates that there has been a failure to plead or otherwise defend as provided by Rule 55(a)

 of the Federal Rules of Civil Procedure. (See attached declaration)


                                                Respectfully submitted,

                                                /s/ Chris Dove
                                                Christopher Dove      KS #21251
                                                DRZ LAW, LLC
                                                8700 State Line, Suite 305
                                                Leawood, KS 66206
                                                913-400-2033
                                                chris@drzlawfirm.com

                                                Jonathan Little (admitted pro hac vice)
                                                Annemarie C. Alonso (admitted pro hac vice)
                                                Saeed and Little, LLP
                                                133 W. Market St., #189
                                                Indianapolis, IN 46204
                                                317-721-9214
                                                jon@sllawfirm.com
                                                annie@sllawfirm.com
                                                ATTORNEYS FOR PLAINTIFF
        Case 2:20-cv-02422-JWL-TJJ Document 46 Filed 07/02/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I certify that the foregoing and attached affidavit was filed using the Court’s CM/ECF

System on July 2, 2021. Service will be made on all counsel of record by operation of the same. I

further certify that a true and correct copy of this Motion was sent to Defendant Kansas City

Racquet Club via Certified U.S. Mail, Return Receipt Requested addressed as follows:

Kansas City Racquet Club
c/o Wade Ferguson or Anna Ferguson
9214 Kenton St.
Lenexa, KS 66227


                                             s/ Chris Dove
